Title: To Alexander Hamilton from Nathan Rice, 3 April 1800
From: Rice, Nathan
To: Hamilton, Alexander



Sir
Oxford [Massachusetts] April 3d. 1800

I have the honor of receiving your favour of the 22d. Ulo., intimating the acceptance of Lieut Springs resignation. Doctor Barron began to render medical assistance at this post the second day of Decer. last.
The enclosed letter and certificate I received from the frend of a Soldier in my regiment. The man was inlisted by Lieut Spring who has resignd. I have written to him for a Statement of Facts: I have employed him as a Servant in my Family & have never ’till now heard a complaint of lameness, or dissatisfaction, nor a pretence that he was unfairly inlisted. A Short furlough I have lately given him has created discontent. I have considered that as he & his friends were assenting to the inlistment & as appears by their own statement, & have rested satisfyed until now, they have no just cause of complaint, or claim to his discharge, but as they appear determined to appeal to you I thought it prudent to state my opinion on the Subject.
I have been honored by your communications of the 18th. & 25th. and will immediately apply myself to the consideration of the Subjects submitted for examination & experiment.
With the utmost esteem and respect I am Sr yr Obt Servt

N: Rice L Col. Com14 Regt
General Hamilton


NB I do not find, Sir, that any such officer as Lieut W. Church has ever belonged to the 15th. regt. whose resignation you mention in your favour of the 17th. March as having been accepted by the President conclude there must have been some mistake in the name.
Yrs. with respect


N: Rice

